Citation Nr: 0317962	
Decision Date: 07/28/03    Archive Date: 08/05/03

DOCKET NO.  00-16 463A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Mrs. C. S. 


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from June 1972 
to June 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of her claim and has notified 
her of the information and evidence necessary to substantiate 
her claim.  

2.  The veteran died in April 1999, at age 44.  The immediate 
cause of death was sepsis due to pneumonia.  Other 
significant conditions contributing to death were status post 
cerebrovascular accident and dehydration.  

3.  Sepsis, pneumonia, a cerebrovascular accident and 
dehydration were not the result of disease or injury during 
service.  

4.  Cardiovascular disease was not manifested within the 
first post-service year.  

5.  There is no etiologic connection between the disability 
for which service connection had been granted, schizophrenia, 
and the fatal disorders.  

6.  The service-connected schizophrenia did not make the 
veteran less able to resist the fatal disorders or in any way 
hasten his death.  


CONCLUSION OF LAW

A service-connected disability did not cause death or 
contribute substantially or materially to cause death.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The death certificate shows that the veteran died in April 
1999, at age 44.  The immediate cause of death was listed as 
sepsis due to pneumonia.  Other significant conditions 
contributing to death were status post cerebrovascular 
accident and dehydration.  There was no autopsy.  The veteran 
was hospitalized at the time of his death.  The summary of 
the final hospitalization is of record.  

At the time of the veteran's death, the only disability for 
which service connection had been established was 
schizophrenia, rated as 30 percent disabling.  

The Veterans Claims Assistance Act of 2000 (herein "VCAA") 
became law on November 9, 2000.  Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 5102, 
5103, 5103A, 5107 (West 2002)).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits. 

The rating decision, statement of the case, and supplemental 
statements of the case, as well as a VCAA letter of June 
2001, notified the appellant and her representative of the 
evidence necessary to substantiate the claim, the evidence 
which had been received, and the evidence to be provided by 
the claimant.  Cf. Quartuccio v. Principi, 16 Vet. App. 183, 
187, 188 (2002).  

VA has made reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate her claim for 
benefits.  All relevant Federal records have been obtained.  
The service medical records are in the claims folder.  VA 
records have been obtained.  The file has been examined by VA 
and a medical opinion rendered.  This was done under the 
longstanding authority of 38 C.F.R. § 20.901(a) (2002).  It 
is unaffected by the holding of the United States Court of 
Appeals for the Federal Circuit in Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003) which invalidated 38 C.F.R. § 19.9(a)(2) (2002).  The 
appellant and her representative were sent copies of the 
medical opinion and given an opportunity to respond.  The 
representative has answered with further argument on behalf 
of the appellant.  There is no reasonable possibility that 
further assistance would aid in substantiating the claim.  

The appellant has not reported that any other pertinent 
evidence might be available.  See Epps v. Brown, 9 Vet. App. 
341, 344 (1996).  Neither the appellant nor the 
representative has asserted that the case requires further 
development or action under VCAA or its implementing 
regulations.  

Thus, the Board finds VA has completed its duties under VCAA 
and implementing regulations.  Further, VA has completed the 
development of this case under all applicable law, 
regulations and VA procedural guidance.  See also 38 C.F.R. 
§ 3.103 (2002).  Therefore, it would not abridge the 
appellant's rights under VCAA and implementing regulations 
for the Board to proceed to review the appeal.  

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 101(16), 1110 (West 2002).  Analysis 
of this provision discloses that there are three essential 
elements which must be met to establish entitlement.  There 
must be current disability; there must be disease or injury 
during service, and there must be a nexus or connection 
relating the current disability to the disease or injury 
during service.  Further, the evidence must be competent.  
That is, an injury during service may be verified by medical 
or lay witness statements; however, the presence of a current 
disability requires a medical diagnosis; and, where an 
opinion is used to link the current disorder to a cause 
during service, a competent opinion of a medical professional 
is required.  See Caluza v. Brown, 7 Vet. App. 498 (1995); 
see also 38 C.F.R. § 3.159(a) (2002).  

Cardiovascular disease may be presumed to have been incurred 
during active military service if it is manifest to a degree 
of 10 percent within the first year following active service.  
38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2002).  

Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b) (2002).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d) (2002).  

Service connection may also be granted for a disability which 
is proximately due to and the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2002).  

Service connection for the cause of the veteran's death may 
be granted if a disability incurred in or aggravated by 
service caused death.  For a service-connected disability to 
be the cause of death, it must singly or with some other 
condition be the immediate or underlying cause, or be 
etiologically related.  38 U.S.C.A. § 1310 (West 2002).  

Claims for service connection for cause of death are governed 
by 38 C.F.R. § 3.312 (2002):

(a) General.  The death of a veteran will be considered 
as having been due to a service-connected disability 
when the evidence establishes that such disability was 
either the principal or a contributory cause of death.  
The issue involved will be determined by exercise of 
sound judgment, without recourse to speculation, after a 
careful analysis has been made of all the facts and 
circumstances surrounding the death of the veteran, 
including, particularly, autopsy reports.

(b) Principal cause of death.  The service-connected 
disability will be considered as the principal (primary) 
cause of death when such disability, singly or jointly 
with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.

(c) Contributory cause of death.

(1) Contributory cause of death is inherently one 
not related to the principal cause.  In determining 
whether the service-connected disability 
contributed to death, it must be shown that it 
contributed substantially or materially; that it 
combined to cause death; that it aided or lent 
assistance to the production of death.  It is not 
sufficient to show that it casually shared in 
producing death, but rather it must be shown that 
there was a causal connection.

(2) Generally, minor service-connected 
disabilities, particularly those of a static nature 
or not materially affecting a vital organ, would 
not be held to have contributed to death primarily 
due to unrelated disability.  In the same category 
there would be included service-connected disease 
or injuries of any evaluation (even though 
evaluated as 100 percent disabling) but of a 
quiescent or static nature involving muscular or 
skeletal functions and not materially affecting 
other vital body functions.

(3) Service-connected diseases or injuries 
involving active processes affecting vital organs 
should receive careful consideration as a 
contributory cause of death, the primary cause 
being unrelated, from the viewpoint of whether 
there were resulting debilitating effects and 
general impairment of health to an extent that 
would render the person materially less capable of 
resisting the effects of other disease or injury 
primarily causing death.  Where the service-
connected condition affects vital organs as 
distinguished from muscular or skeletal functions 
and is evaluated as 100 percent disabling, 
debilitation may be assumed.

(4) There are primary causes of death which by 
their very nature are so overwhelming that eventual 
death can be anticipated irrespective of coexisting 
conditions, but, even in such cases, there is for 
consideration whether there may be a reasonable 
basis for holding that a service-connected 
condition was of such severity as to have a 
material influence in accelerating death.  In this 
situation, however, it would not generally be 
reasonable to hold that a service-connected 
condition accelerated death unless such condition 
affected a vital organ and was of itself of a 
progressive or debilitating nature.

38 C.F.R. § 3.312 (2002) (emphasis added).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  38 C.F.R. § 3.102 
(emphasis added).


Background  The service medical records do not reflect the 
presence of any of the fatal disorders: sepsis, pneumonia, 
cerebrovascular accident, or dehydration.  

In April 1973, there was an episode of schizophrenia in 
service.  The diagnosis was schizophrenia, undifferentiated 
type, acute, severe, manifested by auditory hallucinations, 
feelings of worthlessness and guilt with suicidal ideation, 
hypochondrical concerns, ambivalence, delusions, and concrete 
thinking.  The veteran was treated with routine ward 
therapies, including milieu therapy, group and individual 
psychotherapy, as well as medication.  He improved and 
interacted more and was concerned about his future.  He no 
longer expressed suicidal ideation or had difficulty 
sleeping.  His appetite improved.  He continued to be 
suspicious, delusional, vague and rambling.  

In June 1973, a physical evaluation board accepted the 
diagnosis of schizophrenia, chronic, undifferentiated type, 
found that there was definite impairment of social and 
industrial adaptability and recommended a 30 percent 
disability evaluation.  

The veteran was hospitalized by VA in June and July 1973.  
The primary diagnosis was schizophrenia, chronic 
undifferentiated type.  On release from the hospital, his 
impairment was considered mild.  

A September 1973 rating decision granted service connection 
for schizophrenia, undifferentiated type, rated as 30 percent 
disabling.  Except for temporary total ratings due to periods 
of hospitalization, the 30 percent evaluation remained in 
effect until the veteran's death.  

There is no competent evidence documenting cardiovascular 
disease within the first year following the veteran's active 
service.  

The record contains summaries of VA hospitalizations in 
January and February 1975, August to October 1975, March to 
May 1976, August and September 1976, December 1976, April and 
May 1977, and February to March 1979, as well as reports of 
examinations in April 1977 and February 1978.  The last 
medical record prior to an automobile accident in November 
1979 is the summary of the VA hospitalization in August 1979.  
At that time, he was admitted with speech which was unclear, 
incoherent and irrelevant all the time, repeating only 
"sick."  When asked about areas of concern, the veteran 
just left the interview.  Approximately a week after 
admission, the veteran reported that he was pretty good and 
he felt fairly cooperative with good contact.  Speech was 
clear, coherent and relevant all the time but his mood was 
sad.  He denied thought broadcasting, experiencing 
hallucinations and ideas or persecution.  He was well 
oriented.  Memory was good.  Abstractions, insight and 
judgment were poor.  He was discharged on medication.  He was 
considered competent and able to return to his 
prehospitalization activities.  He was referred to the Mental 
Hygiene Clinic.  

A November 1979 summary from a private hospital shows the 
veteran had been in an automobile accident and it had been 
two hours before he was found.  He was comatose and bleeding 
from small lacerations of the face and head.  He had pin 
point pupils and the remainder of the examination showed he 
was deeply comatose.  It was felt that he had brain stem 
damage.  A computerized tomography scan confirmed some 
bleeding around the brain stem and the left occipital hall.  
He was transferred to a VA facility.  

VA notes in November 1979 show that the veteran continued to 
be unresponsive.  

The report of a November 1979 VA examination shows that all 
of the veteran's daily activities needed to be performed by 
someone else.  He could not do anything for himself.  He 
could not move his upper or lower extremities and could not 
walk.  He could not speak or communicate in any way.  He had 
to be fed through a gastrostomy tube.  The diagnoses were 
brain injury secondary to automobile accident and inability 
to move his extremities; and status post gastrostomy tube 
feeding.  

A summary of VA hospitalization in January 1996 noted a 
history of traumatic brain stem injury secondary to an 
automobile accident.  The veteran was in a chronic vegetative 
state with flexion contractures of the extremities.  He had 
developed an elevated temperature and X-rays suggested 
pneumonia.  His temperature came down after receiving 
antibiotics.  The lungs had a few rales.  He was nonverbal 
and unable to cooperate because of his physical and mental 
conditions.  He remained stable and responded quite well to 
antibiotics.  He was discharged to nursing home care.  
Diagnoses were status post head trauma in 1979 - auto 
accident; chronic, persistent vegetative state; seborrheic 
dermatitis; flexion contractures, and pneumonia - resolved.  

A summary of treatment from January 1997 to April 1999 
recounts that the veteran was on nursing home care and 
rehabilitation maintenance therapy.  All rehabilitative, 
supportive and cognitive therapies were given to him, but he 
did not show any good results due to the severity and 
irreversible nature of his brain injury.  He lost his ability 
to eat orally since the accident and tolerated his 
gastrostomy tube feedings well.  Since the accident, he 
became a total care and bed ridden person with a chronic 
vegetative state.  He remained incontinent of bowel and 
bladder functions.  In April 1999, he developed a fever and 
left lower lobe pneumonia and later he was found to have 
sepsis.  He was discharge to an intensive care unit where he 
expired three days later.  Diagnoses were: dementia, total 
care patient with bowel and bladder incontinence; history of 
brain injury due to motor vehicle accident in 1979; chronic 
vegetative state due to motor vehicle accident; status post 
permanent feeding gastrostomy tube placement; dehydration and 
sepsis; and left lower lobe pneumonia.  

A summary of the veteran's final VA hospitalization, in April 
1999, shows that he had been transferred due to decreased 
level of activity and fever with generalized weakness.  He 
was treated with fluids and medication, but did not improve.  
His condition continued to deteriorate and he became 
hypotensive.  Steps were taken to maintain his blood 
pressure, but he did not improve.  His respiratory condition 
continued to deteriorate.  He was place on a ventilator.  He 
did not improve clinically.  He continued to deteriorate 
while on multiple intravenous antibiotics, on a ventilator, 
and on dopamine and Levophed drips.  He subsequently died.  
The cause of death was pneumonia with sepsis and dehydration.  
Diagnoses were left lower lobe pneumonia, sepsis, 
dehydration, and status post cerebrovascular accident in the 
past.  

At an August 2000 RO hearing, the appellant gave sworn 
testimony.  She asserted that her claim was based on the 
onset of the veteran's psychiatric problems in service.  Her 
daughter testified of the accident.  The veteran had gone to 
a club and decided to leave.  He was driving home and he 
drove his car in excess of 100 miles an hour down the road, 
until he hit a culvert.  The car flipped about 8 times.  He 
lay in a field for several hours before being found.  He was 
taken to a local hospital and subsequently transferred.  The 
representative asked if the veteran's mental condition caused 
him to drive at excess speed; if anybody ever said there was 
a reason.  The appellant responded that she did not think 
they knew about his mental condition at the hospital.  The 
appellant's daughter again asserted that the veteran had the 
accident because of his service-connected mental condition.  

In March 2003, the file was reviewed by a VA psychiatrist.  
He concluded that it was not possible to determine whether or 
not the veteran's schizophrenia caused or contributed to the 
accident.  That would require knowing his mental state at the 
particular time.  The doctor noted that the veteran had been 
hospitalized several times and had made a good recovery on 
each occasion, being discharged to return to his prehospital 
activities.  The doctor was also of the opinion that it was 
not possible to determine if the veteran's persistent 
vegetative state contributed to his death.  

Analysis  The appellant contends that the service-connected 
schizophrenia caused the veteran to have the accident which 
left him in a coma; and that the coma resulted in his death.  
Those are both medical questions and there is no medical 
evidence to support either of those two steps in the claim.  
As lay witnesses, the appellant and her daughter do not have 
the training and experience to provide competent evidence on 
these medical causation questions.  See 38 C.F.R. § 3.159(a) 
(2002); Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  A trained 
psychiatrist has determined that the required connections can 
not be ascertained to a degree of medical certainty.  This 
does not mean that the evidence is in equipoise.  There 
simply is no competent evidence to support the claim.  
Because there is no evidence regarding the veteran's mental 
state immediately prior to the November 1979 automobile 
accident, any opinion as to whether or not the service-
connected schizophrenia played a role in the accident would 
require resort to pure speculation or remote possibility, 
which is prohibited by the provisions of 38 C.F.R. § 3.102.  
As there is no evidentiary basis for the claim, it must be 
denied.


ORDER

Service connection for the cause of the veteran's death is 
denied.  


	                        
____________________________________________
	GARY L. GICK
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.



 

